United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3363
                                  ___________

Michael Gillis,                       *
                                      *
             Appellant,               *
                                      *
       v.                             * Appeal from the United States
                                      * District Court for the Western
Crittenton, d/b/a Crittenton          * District of Missouri.
Behavioral Center, a member of        *
the Saint Luke's-Shawnee Mission      *        [UNPUBLISHED]
Health System,                        *
                                      *
             Appellee.                *
                                 ___________

                            Submitted: May 13, 2002

                                 Filed: May 29, 2002
                                  ___________

Before HANSEN, Chief Judge, MORRIS SHEPPARD ARNOLD, Circuit Judge, and
      PRATT,1 District Judge.
                              ___________


PER CURIAM.




      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa, sitting by designation.
       Michael Gillis appeals the order of the district court2 granting summary
judgment to Crittenton. Mr. Gillis served as a behavioral health technician at
Crittendon, a residential behavioral health center for minor children. When Mr. Gillis
was terminated from his employment, he sued Crittenton for sex discrimination,
alleging that Crittenton treated him differently from the way that it treated similarly
situated female employees. Reviewing de novo, Rheineck v. Hutchinson Technology,
Inc., 261 F.3d 751, 755 (8th Cir. 2001), we affirm.

       Under McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973),
Mr. Gillis was required to establish a prima facie case of discrimination. Assuming,
without deciding, that he did so, Crittenton, in turn, was required to articulate a
legitimate, non-discriminatory reason for its decision to terminate Mr. Gillis. See id.
at 802-04. Crittenton produced evidence that it terminated Mr. Gillis because of his
excessive absenteeism. The burden then fell upon Mr. Gillis to show that the reason
given by Crittenton was a pretext for discrimination. See id. at 804-05. Mr. Gillis
failed to satisfy this burden because the persons with whom he sought to compare
himself were not similarly situated to him in all relevant respects. See Cronquist v.
City of Minneapolis, 237 F.3d 920, 928 (8th Cir. 2001).

      Accordingly, we affirm. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



      2
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                         -2-